Appeal from order, Supreme Court, New York County (Edward Lehner, J.), entered November 14, 2002, which, inter alia, granted the motion of the Angerman defendants and defendant Samelson, and the motion of defendant Robinson, to dismiss the complaint, deemed to be an appeal from the ensuing judgment, same court and Justice, entered December 13, 2002, dismissing the complaint against those defendants, and, as so considered, the judgment is unanimously affirmed, with costs.
The motion court properly found that plaintiff could not demonstrate that he justifiably relied on defendants’ alleged representations regarding the value of the goodwill and asset appreciation of the shares he claimed he was defrauded into *219selling at a lower price than was later obtained by defendant shareholders, since defendants had no special knowledge of the facts and plaintiff failed to take advantage of his clearly available opportunity to investigate (see Abrahami v UPC Constr. Co., 224 AD2d 231, 234 [1996]; Rodas v Mandaras, 159 AD2d 341, 343 [1990]). Plaintiffs other causes of action were properly dismissed as duplicative of the deficient fraud claim.
In view of the foregoing, it is unnecessary to address the other grounds urged for dismissal.
We have considered plaintiff’s other contentions and find them unavailing. Concur—Nardelli, J.P, Tom, Mazzarelli and Marlow, JJ.